

114 S3086 ES: Marine Debris Act Amendments of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 3086IN THE SENATE OF THE UNITED STATESAN ACTTo reauthorize and amend the Marine Debris Act to promote international action to reduce marine
 debris and for other purposes. 1.Short titleThis Act may be cited as the Marine Debris Act Amendments of 2016.2.NOAA Marine Debris ProgramSubsection (b) of section 3 of the Marine Debris Act (33 U.S.C. 1952(b)) is amended—(1)in paragraph (4), by striking and at the end;(2)in paragraph (5)(C), by striking the period at the end and inserting a semicolon; and(3)by adding at the end the following:(6)work with other Federal agencies to develop outreach and education strategies to address both land- and sea-based sources of marine debris; and(7)work with the Department of State and other Federal agencies to promote international action to reduce the incidence of marine debris..3.Assistance for severe marine debris eventsSection 3 of the Marine Debris Act (33 U.S.C. 1952) is amended by adding at the end the following new subsection:(d)Assistance for severe marine debris events(1)In generalAt the discretion of the Administrator or at the request of the Governor of an affected State, the Administrator shall determine whether there is a severe marine debris event.(2)AssistanceIf the Administrator makes a determination under paragraph (1) that there is a severe marine debris event, the Administrator is authorized to make sums available to be used by the affected State or by the Administrator in cooperation with the affected State—(A)to assist in the cleanup and response required by the severe marine debris event; or(B)such other activity as the Administrator determines is appropriate in response to the severe marine debris event.(3)Federal shareThe Federal share of the cost of any activity carried out under the authority of this subsection shall not exceed 75 percent of the cost of that activity..4.Sense of Congress on international engagement to respond to marine debrisIt is the sense of Congress that the President should—(1)work with representatives of foreign countries that produce the largest amounts of unmanaged municipal solid waste that reaches the ocean to learn about, and find solutions to, the contributions of such countries to marine debris in the world's oceans;(2)carry out studies to determine—(A)the primary means by which solid waste enters the oceans;(B)the manner in which waste management infrastructure can be most effective in preventing debris from reaching the oceans;(C)the long-term economic impacts of marine debris on the national economies of each country set out in paragraph (1) and on the global economy; and(D)the economic benefits of decreasing the amount of marine debris in the oceans;(3)work with representatives of foreign countries that produce the largest amounts of unmanaged municipal solid waste that reaches the ocean to conclude one or more new international agreements—(A)to mitigate the risk of land-based marine debris contributed by such countries reaching an ocean; and(B)to increase technical assistance and investment in waste management infrastructure, if the President determines appropriate; and(4)consider the benefits and appropriateness of having a senior official of the Department of State serve as a permanent member of the Interagency Marine Debris Coordinating Committee established under section 5 of the Marine Debris Act (33 U.S.C. 1954).5.Inclusion of Department of State on the Interagency Marine Debris Coordinating CommitteeSection 5(b) of the Marine Debris Act (33 U.S.C. 1954(b)) is amended—(1)in paragraph (4), by striking ; and and inserting a semicolon;(2)by redesignating paragraph (5) as paragraph (6); and(3)by inserting after paragraph (4) the following:(5)the Department of State; and.6.Authorization of appropriationsSection 9 of the Marine Debris Act (33 U.S.C. 1958) is amended to read as follows:9.Authorization of appropriationsThere are authorized to be appropriated for each fiscal year 2017 through 2021—(1)to the Administrator for carrying out sections 3, 5, and 6, $10,000,000, of which no more than 10 percent may be for administrative costs; and(2)to the Secretary of the Department in which the Coast Guard is operating, for the use of the Commandant of the Coast Guard in carrying out section 4, $2,000,000, of which no more than 10 percent may be used for administrative costs..Passed the Senate December 10 (legislative day, December 9), 2016.Secretary